Citation Nr: 1302347	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-42 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for anxiety disorder not otherwise specified (NOS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to February 1983.  He received the Air Medal, Bronze Star Medal, and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for anxiety disorder NOS and assigned an initial 10 percent disability rating, effective September 24, 2007.

In March 2011, the Board remanded the higher initial rating issue for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A January 2012 VA psychiatric treatment note reveals that the Veteran was scheduled for a follow up evaluation in 3 months.  The most recent VA treatment record in the claims file and among the Veteran's paperless records in the Virtual VA system are contained in the Gainesville Vista electronic records system and are dated in February 2012.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, if any additional records reflect that the Veteran's service-connected psychiatric disability may have worsened since his most VA examination in June 2011, he should be afforded a new VA examination to assess the severity of the disability.

Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been unemployed throughout the entire appeal period.  Furthermore, a February 2008 VA examination report and an August 2008 VA psychiatric treatment note reveal that he has reportedly been unable to work due to problems associated with peripheral neuropathy.  He is currently service-connected for bilateral peripheral neuropathy of the lower extremities.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain a specific opinion as to whether the Veteran's service-connected disabilities, in combination, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

Further, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA Cf. 38 U.S.C.A. § 5103A.  Therefore, such notice should be provided upon remand.

Also, the claim for a TDIU is inextricably intertwined with the higher initial rating issue currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for hearing loss, tinnitus, diabetes, arthritis, neuropathy, hemorrhoids, hernia, headaches, and psychiatric and cardiac disabilities contained in the Gainesville Vista electronic records system from February 2012 to the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until  they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and after the Veteran has been given an adequate opportunity to submit any additional evidence pertaining to his TDIU claim, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (bilateral hearing loss; coronary artery disease, status post myocardial infarction and triple vessel coronary artery bypass graft; type II diabetes mellitus; multiple joint arthritis; tinnitus; bilateral peripheral neuropathy of the lower extremities; anxiety disorder NOS; residuals of hemorrhoids; hiatal hernia; and migraine headaches) would, in combination, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide reasons for each opinion given. 
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.   

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and if, and only if, any additional evidence reflects that the Veteran's service-connected psychiatric disability may have worsened since his most recent VA examination in June 2011, schedule him for a VA psychiatric examination to assess the current severity of the disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the nature and severity of all signs and symptoms of the Veteran's service-connected psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.
The examiner must provide reasons for any opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.   

5.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information and opinions (i.e. a single opinion as to the combined impact of the Veteran's service-connected disabilities on his employability) requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


